DETAILED ACTION



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 8, 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz US PG-Pub 2017/0213459 in combination with Vilkamo US PG-Pub 2021/0152969 in view of Moore US PG-Pub 2018/0350391.

Regarding claim 1, Ogaz teaches a first microphone positioned at a first location on an autonomous vehicle (Fig. 10B & [0235]: microphone-664a on self-driving vehicle), the first microphone able to capture a particular sound from a particular source to generate a corresponding audio frame having a timestamp based on a first reference timing associated with the first microphone, the timestamp indicative of a time a corresponding microphone of the first microphone captured the particular sound (Fig. 13-1312,1316 & [0223]: capture the sound on the microphones and determining the time and sending the audio signal with the timestamp to the main processor-304); a second microphone positioned at a second location on the autonomous vehicle (Fig. 10B & [0235]: microphone-664b on self-driving vehicle), the second microphone array comprising a second microphone able to capture the particular sound from the particular source to generate a corresponding audio frame having a timestamp based on a second internal reference timing associated with the second microphone, the 
Ogaz failed to teach first microphone array comprising a first plurality of microphones; second microphone array comprising a second plurality of microphones; first internal clock; second internal clock; synchronize the first internal clock with the second internal clock; perform a first operation to localize the particular source relative to the autonomous vehicle based on the timestamps of the audio frames generated by the first plurality of microphones; perform a second operation to localize the particular source relative to the autonomous vehicle based on the timestamps of the audio frames generated by the second plurality of microphones; determine the location of the particular source relative to the autonomous vehicle based on the first operation and the second operation.
However, Vilkamo teaches first microphone array comprising a first plurality of microphones (Fig. 5-402); second microphone array comprising a second plurality of microphones (Fig. 5-403); perform a first operation to localize the particular source relative to a device based on the time of the audio generated by the first plurality of microphones (Fig. 5-503); perform a second operation to localize the particular source relative to a device based on the time of the audio generated by the second 
Ogaz and Vilkamo are analogous art because they are both in the same field of endeavor, namely determining location of sound source. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using two separate microphone array give more redundancy to the system and allows it to determine the distance of the target sound as Vilkamo teaches on Figure 5.
The combination failed to teach explicitly first internal clock; second internal clock; synchronize the first internal clock with the second internal clock.
However, Moore teaches first internal clock; second internal clock; synchronize the first internal clock with the second internal clock ([0057]: each microphone having a internal clock that will be have to be synchronized).
The combination and Moore are analogous art because they are both in the same field of endeavor, namely determining location of sound source. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having in internal clock is an alternate equivalent way to synchronized devices to avoid drifts as Moore teaches on [0057].

Regarding claim 15 and 20, Ogaz teaches synchronizing, at a processor, a first internal reference timing associated with a first microphone positioned at a first location on an autonomous vehicle with a second internal reference timing associated with a second microphone positioned at a second location on the autonomous vehicle (Fig. 10B & [0235]: microphone-664a/664b on self-driving vehicle & [0189] & [0205]: clock may be synchronized to adjust for latency across all microphones sensors-664); receiving 
Ogaz failed to teach synchronizing internal clock; performing a first operation to localize the particular source relative to the autonomous vehicle based on the timestamps of the audio frames generated by the microphones in the first microphone array; performing a second operation to localize the particular source relative to the autonomous vehicle based on the timestamps of the audio frames generated by the microphones in the second microphone array; determining the location of the particular source relative to the autonomous vehicle based on the first operation and the second operation.

Ogaz and Vilkamo are analogous art because they are both in the same field of endeavor, namely determining location of sound source. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using two separate microphone array give more redundancy to the system and allows it to determine the distance of the target sound as Vilkamo teaches on Figure 5.
The combination failed to teach explicitly first internal clock; second internal clock; synchronizing internal clocks.
However, Moore teaches first internal clock; second internal clock; synchronize internal clocks ([0057]: each microphone having a internal clock that will be have to be synchronized).
The combination and Moore are analogous art because they are both in the same field of endeavor, namely determining location of sound source. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having in internal clock is an alternate equivalent way to synchronized devices to avoid drifts as Moore teaches on [0057].

Regarding claim 2 and 18, Ogaz teaches determine that audio frame from plurality of microphones captures the particular sound from the particular source; compare the timestamps of each audio frame from the first plurality of microphones to determine a particular microphone of the first plurality of microphones that first captured the particular sound; and localize the particular source relative to the autonomous vehicle based on a property of the particular microphone of the first plurality of microphones compared to properties of other microphones of the plurality of microphones (Ogaz, Fig. 13-1312,1316 & [0223]-[0224]: capture the sound on the microphones and determining the time and sending the audio signal with the timestamp to the main processor-304, which will use the difference of the time to determine location of the sound relative to the self-driving vehicle). 
Ogaz failed to explicitly teach a first operation.
However, Vilkamo teaches first operation using first microphone array comprising a first plurality of microphones for determining localization (Fig. 5-402 & 503).
Ogaz and Vilkamo are analogous art because they are both in the same field of endeavor, namely determining location of sound source. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using two separate microphone array give more redundancy to the system and allows it to determine the distance of the target sound as Vilkamo teaches on Figure 5.

Regarding claim 3, Ogaz teaches wherein the property of the particular microphone of the first plurality of microphones corresponds to a location of the particular microphone of the first plurality of microphones, and wherein the particular source is localized based on the location of the particular microphone of the first plurality of microphones compared to locations of the other microphones of the 

	Regarding claim 5 and 19, Ogaz teaches determine that each audio frame from plurality of microphones captures the particular sound from the particular source; compare the timestamps of each audio frame from the plurality of microphones to determine a particular microphone of the plurality of microphones that first captured the particular sound; and localize the particular source relative to the autonomous vehicle based on a property of the particular microphone of the plurality of microphones compared to properties of other microphones of the plurality of microphones.  
Ogaz failed to explicitly teach a second operation.
However, Vilkamo teaches second operation using second microphone array comprising a first plurality of microphones for determining localization (Fig. 5-403 & 513).
Ogaz and Vilkamo are analogous art because they are both in the same field of endeavor, namely determining location of sound source. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using two separate microphone array give more redundancy to the system and allows it to determine the distance of the target sound as Vilkamo teaches on Figure 5.

	Regarding claim 6, Ogaz teaches wherein the property of the particular microphone of the second plurality of microphones corresponds to a location of the particular microphone of the second plurality of microphones, and wherein the particular source is localized based on the location of the particular microphone of the second plurality of microphones compared to locations of the other microphones of the second plurality of microphones (Fig. 11 & Fig. 13-1320 & [0199]-[0200]: having to 

	Regarding claim 8, Ogaz teaches first microphone unit coupled to a roof of the autonomous vehicle at the first location with internal reference timing and a second microphone unit coupled to the roof of the autonomous vehicle at the second location with internal reference timing ([0123]: audio sensors at pre-determined physical location on the vehicle (which can be roof) & [0205]: the microphone having internal reference timing).
	Ogaz failed to teach first microphone unit comprising the first microphone array and the first internal clock; second microphone unit comprising the second microphone array and the second internal clock.
	However, Vilkamo teaches first microphone unit comprising the first microphone array; second microphone unit comprising the second microphone array (Fig. 5: first microphone array-402 and second microphone array-403).
The combination failed to teach explicitly first internal clock; second internal clock.
However, Moore teaches first internal clock; second internal clock ([0057]: each microphone having a internal clock that will be have to be synchronized).
The combination and Moore are analogous art because they are both in the same field of endeavor, namely determining location of sound source. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having in internal clock is an alternate equivalent way to synchronized devices to avoid drifts as Moore teaches on [0057].

Regarding claim 12, Ogaz teaches wherein the command to maneuver the autonomous vehicle comprises a command to reduce a speed of the autonomous vehicle ([0227]: slow the vehicle).

Regarding claim 13, Ogaz teaches wherein the command to maneuver the autonomous vehicle comprises a command to navigate the autonomous vehicle to a side of a road ([0227]: move the vehicle from the path or make room for the emergency vehicle).  

Regarding claim 14, Ogaz teaches wherein the command to maneuver the autonomous vehicle comprises a command to change a mode of the autonomous vehicle by automatically controlling the vehicle ([0227]: the vehicle going into an automatic control function where it will steer the vehicle automatically). While Ogaz did not explicitly teach a mode of user assist mode, any vehicle that can automatically steer the vehicle which is very complex, will have the ability to let the user drive the vehicle in an emergency, specially once it has giving a warning as Ogaz does [0226], where it provides an voice warning. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because if a vehicle can do complex function like automatically control the vehicle, it will have the ability to just give a warning and let the user steer the vehicle.

Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz US PG-Pub 2017/0213459 in combination with Vilkamo US PG-Pub 2021/0152969 in view of Moore US PG-Pub 2018/0350391 and further in view of Huang US Pat 10,349,172.

	Regarding claim 4, the combination teaches first plurality of microphones to localized sound source (Vilkamos, Fig. 5-402 & 503).

	However, Huang teaches wherein the property of the particular microphone of the plurality of microphones corresponds to an orientation of the particular microphone of the plurality of microphones, and wherein the particular source is localized based on the orientation of the particular microphone of the plurality of microphones compared to orientations of the other microphones of the plurality of microphones (Fig. 8A & Col. 14 line 64-Col. 15 line 24: using microphones at different directions/orientation and using their information to determine location of the source-850).
	The combination and Huang are analogous art because they are both in the same field of endeavor, namely microphone array. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using different direction/orientation microphone is an alternate equivalent way to determine the location of a sound source.

	Regarding claim 7, the combination teaches second plurality of microphones to localized sound source (Vilkamos, Fig. 5-403 & 513).
	The combination failed to teach wherein the property of the particular microphone of the plurality of microphones corresponds to an orientation of the particular microphone of the plurality of microphones, and wherein the particular source is localized based on the orientation of the particular microphone of the plurality of microphones compared to orientations of the other microphones of the plurality of microphones.  

	The combination and Huang are analogous art because they are both in the same field of endeavor, namely microphone array. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using different direction/orientation microphone is an alternate equivalent way to determine the location of a sound source.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz US PG-Pub 2017/0213459 in combination with Vilkamo US PG-Pub 2021/0152969 in view of Moore US PG-Pub 2018/0350391 and further in view of Huang US Pat 6,173,059.

	Regarding claim 9, the combination teaches first microphone unit comprising the first microphone array; second microphone unit comprising the second microphone array (Vilkamos, Fig. 5: first microphone array-402 and second microphone array-403).
	The combination failed to teach wherein the first microphone array comprises: a first microphone oriented in a first direction; a second microphone oriented in a second direction that is 120 degrees from the first direction; and a third microphone oriented in a third direction that is 120 degrees from the first direction and 120 degrees from the second direction.  

	The combination and Huang are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having different spacing for the microphone allow to do different combination signals as Huang teaches in Fig. 3.

	Regarding claim 10, Huang teaches wherein the first microphone array comprises: a first microphone oriented in a first direction; and a second microphone oriented in a second direction that is different from the first direction (Fig. 1: having the microphone pointing at different directions).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having different spacing for the microphone allow to do different combination signals as Huang teaches in Fig. 3.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz US PG-Pub 2017/0213459 in combination with Vilkamo US PG-Pub 2021/0152969 in view of Moore US PG-Pub 2018/0350391 and further in view of Shahmurad US PG-Pub 2019/0387297.

Regarding claim 11, the combination teaches a microphone array (Vilkamos, Fig. 5: first microphone array-402).
The combination failed to teach microphone array comprises a ring of microphones.  
However, Shahmurad teaches microphone array comprises a ring of microphones (Fig. 7: microphone in a ring).
The combination and Shahmurad are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having different configuration of microphone array is an alternate equivalent way to place microphones for an array.
	
Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz US PG-Pub 2017/0213459 in combination with Vilkamo US PG-Pub 2021/0152969 in view of Moore US PG-Pub 2018/0350391 and further in view of Del Galdo US PG-Pub 2013/0142342.

	Regarding claim 16, the combination teaches wherein performing the first operation comprises determining an location of the particular source based on the timestamps of the audio frames generated by the microphones in the first microphone array (Vilkamos, Fig. 5-402 & 503).
	The combination failed to teach determining an azimuth of the particular source.
	However, Del Galdo teaches determining an azimuth of the particular source ([0130]: gathering azimuth data of the source).
	The combination and Del Galdo are analogous art because they are both in the same field of endeavor, namely microphone arrays. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
	Regarding claim 17, the combination teaches wherein performing the second operation comprises determining an location of the particular source based on the timestamps of the audio frames generated by the microphones in the second microphone array (Vilkamos, Fig. 5-403 & 513).
	The combination failed to teach determining an azimuth of the particular source.
	However, Del Galdo teaches determining an azimuth of the particular source ([0130]: gathering azimuth data of the source).
	The combination and Del Galdo are analogous art because they are both in the same field of endeavor, namely microphone arrays. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because determining azimuth of a sound source give more detail data of the location of the sound source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654